UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-33540 ZBB energy corporation (Exact name of registrant as specified in its charter) Wisconsin 39-1987014 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) N93 W14475 Whittaker Way, Menomonee Falls, WI53051 (Address of principal executive offices) (262) 253-9800 (Registrant’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Registrant was required to submit and post such files).þ Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.)Yeso No þ Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Shares Outstanding as of May 7, 2012 Common Stock, $.01 par value per share ZBB Energy Corporation Form 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION (*) Page Item 1. Condensed Consolidated Financial Statements 1 Condensed Consolidated Balance Sheets (unaudited), March 31, 2012 and June 30, 2011 1 Condensed Consolidated Statements of Operations (unaudited), Three and Nine Months Ended March 31, 2012 and March 31, 2011 2 Condensed Consolidated Statements of Changes in Equity (unaudited), Nine Months Ended March 31, 2012 and year ended June 30, 2011 3 Condensed Consolidated Statements of Cash Flows (unaudited), Nine Months Ended March 31, 2012 and March 31, 2011 4 Notes to Condensed Consolidated Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 28 Item 3. Quantitative and Qualitative Disclosures About Market Risk 37 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 38 Item 1A. Risk Factors 38 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 38 Item 3. Defaults upon Senior Securities 38 Item 4. Mine Safety Disclosures 38 Item 5. Other Information 38 Item 6. Exhibits 38 Signatures 39 (*) All of the financial statements contained in this Quarterly Report are unaudited with the exception of the financial information at June 30, 2011, which has been derived from our audited financial statements at that date and should be read in conjunction therewith. Our audited financial statements as of June 30, 2011 and for the year then ended, and the notes thereto, can be found in our Annual Report on Form 10-K, which was filed with the Securities and Exchange Commission on September 8, 2011. ZBB ENERGY CORPORATION Condensed Consolidated Balance Sheets March 31, 2012 (Unaudited) June 30, 2011 Assets Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid and other current assets Refundable income tax credit Total current assets Long-term assets: Property, plant and equipment, net Deferred offering and financing costs - Investment in investee company - Intangible assets, net Goodwill Total assets $ $ Liabilities and Equity Current liabilities: Bank loans and notes payable $ $ Accounts payable Accrued expenses Deferred revenues Accrued compensation and benefits Total current liabilities Long-term liabilities: Bank loans and notes payable Total liabilities Equity Series A preferred stock ($0.01 par value, $10,000 face value) 10,000,000 authorized, 575.1280 and 355.4678 issued, preference in liquidation of $6,283,517 and $3,715,470 as of March 31, 2012 and June 30, 2011, respectively Common stock ($0.01 par value); 150,000,000 authorized 41,055,079 and 29,912,415 shares issued as of March 31, 2012 and June 30, 2011, respectively Additional paid-in capital Notes receivable - common stock ) ) Treasury stock - 0 and 13,833 shares, respectively - ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total ZBB Energy Corporation Equity Noncontrolling interest - Total equity Total liabilities and equity $ $ See accompanying notes to condensed consolidated financial statements. 1 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Operations (Unaudited) Three months ended March 31, Nine months ended March 31, Revenues Product sales $ Engineering and development - Total Revenues Costs and Expenses Cost of product sales Cost of engineering and development - - Advanced engineering and development Selling, general, and administrative Depreciation and amortization Total Costs and Expenses Loss from Operations ) Other Income (Expense) Equity inloss of investee company ) - ) - Interest income Interest expense ) Other income - - Total Other Income (Expense) Loss before provision (benefit) for Income Taxes ) Provision (benefit) for Income Taxes ) Net loss ) Net loss attributable to noncontrolling interest - - Net Loss Attributable to ZBB Energy Corporation $ ) $ ) $ ) $ ) Net Loss per share- Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares-basic and diluted: Basic Diluted See accompanying notes to condensed consolidated financial statements. 2 ZBB Energy Corporation Condensed Consolidated Statements of Changes in Equity (Unaudited) Number of Shares Series A Preferred Stock Number of Shares Common Stock Additional Paid-in Capital Notes Receivable - Common Stock Treasury Stock Accumulated Deficit Accumulated Other Comprehensive (Loss) Noncontrolling Interest Comprehensive Loss Balance: July 1, 2010 $ $ $ ) $ ) $ ) Comprehensive Loss: Net loss ) $ ) Net translation adjustment ) ) Total Comprehensive Loss $ ) Issuance of common stock, net of costs and underwriting fees $ ) Issuance of commitment feeshares Issuance of common stock for acquisition of net assets of Tier Electronics Equity issuance costs ) Conversion of debenture notespayable to preferred stock $ Issuance of preferred stock, net of issuance costs Conversion of cash settled RSU's to stock settled RSU's Stock-based compensation Interest on notes receivable -common stock ) Accretion of dividends onpreferred stock ) Issuance of warrants Balance: June 30, 2011 ) Comprehensive Loss: Net loss ) $ ) $ ) Net translation adjustment ) ) Total Comprehensive Loss $ ) Issuance of preferred stock,net of issuance costs ) Stock-based compensation Retirement of treasury shares ) ) ) Interest on notes receivable -common stock ) Accretion of dividends on preferred stock ) Issuance of subsidiary shares to noncontrolling interest Balance: March 31, 2012 $ ) - $ ) $ ) $ See accompanying notes to condensed consolidated financial statements. 3 ZBB ENERGY CORPORATION Condensed Consolidated Statements of Cash Flows (Unaudited) Nine months ended March 31, Cash flows from operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation of property, plant and equipment Amortization of intangible assets Stock-based compensation Equity in loss of investee company - Changes in assets and liabilities Accounts receivable ) Inventories ) ) Prepaids and other current assets ) Refundable income taxes ) Accounts payable Accrued compensation and benefits ) ) Accrued expenses ) Deferred revenues Net cash used in operating activities ) ) Cash flows from investing activities Expenditures for property and equipment ) ) Acquisition of business, net of cash acquired - ) Investment in investee company ) - Net cash used in investing activities ) ) Cash flows from financing activities Proceeds from bank loans and notes payable - Repayments of bank loans and notes payable ) ) Proceeds from issuance of debenture notes payable - Proceeds from issuance of Series A preferred stock Proceeds from issuance of common stock Common stock issuance costs ) - Deferred offering and financing costs ) Proceeds from noncontrolling interest - Net cash provided by financing activities Effect of exchange rate changes on cash and cash equivalents ) Net (increase) decrease in cash and cash equivalents ) Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Cash paid for interest $ $ Cash received for income tax credit - Supplemental non-cash investing and financing activities: Conversion of debenture notes payable to Series A preferred stock $ - $ Issuance of common stock for discounted notes receivable Issuance of common stock as consideration for equity issuance costs - Conversion of cash settled RSUs to stock settled RSUs - Issuance of warrants for purchase of property and equipment - See accompanying notes to condensed consolidated financial statements. 4 ZBB ENERGY CORPORATION Notes to Condensed Consolidated Financial Statements (unaudited) March 31, 2012 NOTE1— SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Description of Business ZBB Energy Corporation (“ZBB” or the “Company”) develops and manufactures distributed energy storage solutions based upon the Company’s proprietary zinc bromide rechargeable electrical energy storage technology and proprietary power electronics systems.A developer and manufacturer of modular, scalable and environmentally friendly power systems (“ZBB EnerSystem™”), ZBB was founded in 1998 and is headquartered in Wisconsin, USA with offices also located in Perth, Western Australia. As described in Note 2, in January 2011 the Company acquired substantially all of the net assets of Tier Electronics LLC, and as described in Note 3, in December 2011, the Company contributed assets to ZBB PowerSav Holdings Limited, which contributed assets to a joint venture in China. The Company provides advanced electrical power management platforms targeted at the growing global need for distributed renewable energy, energy efficiency, power quality, and grid modernization.The Company and its power electronics subsidiary, Tier Electronics LLC, have developed a portfolio of intelligent power management platforms that directly integrate multiple renewable and conventional onsite generation sources with rechargeable zinc bromide flow batteries and other storage technology. The Company also offers advanced systems to directly connect wind and solar equipment to the grid and systems that can form various levels of micro-grids.Tier Electronics LLC participates in the energy efficiency markets through its hybrid vehicle control systems, and power quality markets with its line of regulation solutions. Together, these platforms solve a wide range of electrical system challenges in global markets for utility, governmental, commercial, industrial and residential end customers. The consolidated financial statements include the accounts of the Company and those of its wholly-owned subsidiaries, Tier Electronics LLC which operates manufacturing facilities in Menomonee Falls, Wisconsin, and ZBB Energy Pty Ltd. (formerly known as ZBB Technologies, Ltd.) which has its advanced engineering and development facility in Perth, Australia and its sixty percent owned subsidiary ZBB PowerSav Holdings Limited located in Hong Kong which was formed in connection with the Company’s investment in the China Joint Venture. A former wholly-owned subsidiary ZBB Technologies, Inc. was merged with and into ZBB on January 1, 2012. Interim Financial Data The accompanying unaudited condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) for interim financial information and with the instructions to Form 10-Q and Article 10 of Regulation S-X. Accordingly, they do not include all of the information and notes required by GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of adjustments of a normal and recurring nature) considered necessary for fair presentation of the results of operations have been included. Operating results for the nine month period ended March 31, 2012 are not necessarily indicative of the results that might be expected for the year ending June 30, 2012. The condensed consolidated balance sheet at June 30, 2011 has been derived from audited financial statements at that date, but does not include all of the information and disclosures required by GAAP. For a more complete discussion of accounting policies and certain other information, refer to the Company’s annual report filed on Form 10-K for the fiscal year ended June 30, 2011. Basis of Presentation The accompanying consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries and have been prepared in accordance with GAAP. All significant intercompany accounts and transactions have been eliminated upon consolidation. Cash and Cash Equivalents The Company considers all highly liquid investments with maturities of three months or less to be cash equivalents.The Company maintains its cash deposits at financial institutions predominately in the United States and Australia.At times such balances may exceed insurable limits.The Company has not experienced any losses in such accounts. 5 Accounts Receivable The Company records allowances for doubtful accounts based on customer-specific analysis and general matters such as current assessments of past due balances and economic conditions.The Company writes off accounts receivable against the allowance when they become uncollectible.Accounts receivable are stated net of an allowance for doubtful accounts of $80,000, as of March 31, 2012 and June 30, 2011. Inventories Inventories are stated at the lower of cost (first-in, first-out method) or market and consist of raw materials, work-in-progress and finished goods held for resale. Costs incurred in bringing each product to its present location and conditions are accounted for as follows: ● Raw materials – purchased cost of direct material ● Finished goods and work-in-progress – purchased cost of direct material, direct labor and certain manufacturing related overhead costs. The Company evaluates the recoverability of its slow moving or obsolete inventories at least quarterly. The Company estimates the recoverable cost of such inventory by product type while considering factors such as its age, historic and current demand trends, the physical condition of the inventory as well as assumptions regarding future demand. The Company’s ability to recover its cost for slow moving or obsolete inventory can be affected by such factors as general market conditions, future customer demand and relationships with suppliers. Property, Plant and Equipment Land, building, equipment, computers and furniture and fixtures are recorded at cost.Maintenance, repairs and betterments are charged to expense as incurred. Depreciation is provided for all plant and equipment on a straight line basis over the estimated useful lives of the assets.The estimated useful lives used for each class of depreciable asset is: Estimated Useful Lives Manufacturing equipment 3 - 7 years Office equipment 3 - 7 years Building and improvements 7 - 40 years Investment in Investee Company Investee companies that are not consolidated, but over which the Company exercises significant influence, are accounted for under the equity method of accounting. Whether or not the Company exercises significant influence with respect to an investee depends on an evaluation of several factors including, among others, representation on the investee company’s board of directors and ownership level, which is generally a 20% to 50% interest in the voting securities of the investee company. Under the equity method of accounting, an investee company’s accounts are not reported in the Company’s consolidated balance sheets and statements of operations; however, the Company’s share of the earnings or losses of the investee company is reflected in the caption ‘‘Equity in loss of investee company” in the consolidated statements of operations. The Company’s carrying value in an equity method investee company is reported in the caption ‘‘Investment in investee company’’ in the Company’s consolidated balance sheets. When the Company’s carrying value in an equity method investee company is reduced to zero, no further losses are recorded in the Company’s consolidated financial statements unless the Company guaranteed obligations of the investee company or has committed additional funding. When the investee company subsequently reports income, the Company will not record its share of such income until it equals the amount of its share of losses not previously recognized. Intangible Assets Intangible assets generally result from business acquisitions.The Company accounted for the January 21, 2011 acquisition of substantially all of the net assets of Tier Electronics LLC by assigning the purchase price to identifiable tangible and intangible assets and liabilities.Assets acquired and liabilities assumed were recorded at their estimated fair values.Intangible assets consist of a non-compete agreement, license agreement, and trade secrets. 6 Amortization is recorded for intangible assets with determinable lives. Intangible assets are amortized using the straight line method over the three year estimated useful lives of the respective assets. Goodwill Goodwill is recognized as the excess cost of an acquired entity over the net amount assigned to assets acquired and liabilities assumed. Goodwill is not amortized but reviewed for impairment annually as of June 30 each year or more frequently if events or changes in circumstances indicate that its carrying value may be impaired.These conditions could include a significant change in the business climate, legal factors, operating performance indicators, competition, or sale or disposition of a significant portion of a reporting unit.The Company has determined that it has two reporting units – ZBB Energy Storage and Power Electronics Systems, and Tier Electronics Power Conversion Systems. Testing for the impairment of goodwill involves a two-step process. The first step of the impairment test requires the comparing of a reporting units’ fair value to its carrying value. If the carrying value is less than the fair value, no impairment exists and the second step is not performed. If the carrying value is higher than the fair value, there is an indication that impairment may exist and the second step must be performed to compute the amount of the impairment. In the second step, the impairment is computed by estimating the fair values of all recognized and unrecognized assets and liabilities of the reporting unit and comparing the implied fair value of reporting unit goodwill with the carrying amount of that unit’s goodwill.Based on this method, the Company determined fair value as evidenced by market capitalization, and concluded that there was no need for an impairment charge as of March 31, 2012 and June 30, 2011. Impairment of Long-Lived Assets In accordance with Financial Accounting Standards Board (“FASB”) Accounting Standard Codification (“ASC”) Topic 360, "Impairment or Disposal of Long-Lived Assets," the Company assesses potential impairments to its long-lived assets including property, plant and equipment and intangible assets when there is evidence that events or changes in circumstances indicate that the carrying value may not be recoverable. If such an indication exists, the recoverable amount of the asset is compared to the asset’s carrying value. Any excess of the asset’s carrying value over its recoverable amount is expensed in the statement of operations. In assessing value in use, the estimated future cash flows are discounted to their present value using a pre-tax discount rate.Management has determined that there were $0 and $219,213 long-lived assets impaired as of March 31, 2012 and June 30, 2011, respectively (see Note 6). Warranty Obligations The Company typically warrants its products for twelve months after installation or eighteen months after date of shipment, whichever first occurs. Warranty costs are provided for estimated claims and charged to cost of product sales as revenue is recognized.Warranty obligations are also evaluated quarterly to determine a reasonable estimate for the replacement of potentially defective materials of all energy storage systems that have been shipped to customers. While the Company actively engages in monitoring and improving its evolving battery and production technologies, there is only a limited product history and relatively short time frame available to test and evaluate the rate of product failure.Should actual product failure rates differ from the Company’s estimates, revisions are made to the estimated rate of product failures and resulting changes to the liability for warranty obligations.In addition, from time to time, specific warranty accruals may be made if unforeseen technical problems arise. During the year ended June 30, 2010, battery stack manufacturing issues were discovered as a result of an internal test failure.As a result, the Company has implemented several manufacturing process changes to eliminate the potential for future failures and has adjusted its warranty obligations accordingly.We will adjust our warranty rates in future periods as these processes are implemented and tested. As of March 31, 2012 and June 30, 2011, included in the Company’s accrued expenses were $199,507 and $413,203, respectively, related to warranty obligations.Such amounts are included in accrued expenses in the accompanying consolidated balance sheets. 7 The following is a summary of accrued warranty activity: Nine Months and Year Ended March 31, 2012 June 30, 2011 Beginning balance $ $ Accruals for warranties during the period Settlements during the perioid ) ) Adjustments relating to preexisting warranties ) - Ending balance $ $ Revenue Recognition Revenues are recognized when persuasive evidence of a contractual arrangement exits, delivery has occurred or services have been rendered, the seller’s price to buyer is fixed and determinable, and collectability is reasonably assured. The portion of revenue related to installation and final acceptance, is deferred until such installation and final customer acceptance are completed. For sales arrangements containing multiple elements (products or services), revenue relating to undelivered elements is deferred at the estimated fair value until delivery of the deferred elements. To be considered a separate element, the product or service in question must represent a separate unit under SEC Staff Accounting Bulletin 104, and fulfill the following criteria: the delivered item(s) has value to the customer on a standalone basis; there is objective and reliable evidence of the fair value of the undelivered item(s); and, if the arrangement includes a general right of return relative to the delivered item(s), delivery or performance of the undelivered item(s) is considered probable and substantially in our control. If the arrangement does not meet all criteria above, the entire amount of the transaction is deferred until all elements are delivered. Revenue from time and materials based service arrangements is recognized as the service is performed. The portion of revenue related to engineering and development is recognized ratably upon delivery of the goods or services pertaining to the underlying contractual arrangement or revenue is recognized as certain activities are performed by the Company over the estimated performance period. The Company charges shipping and handling fees when products are shipped or delivered to a customer, and includes such amounts in net revenues. The Company reports its revenues net of estimated returns and allowances. Revenues from government funded research and development contracts are recognized proportionally as costs are incurred and compared to the estimated total research and development costs for each contract. In many cases, the Company is reimbursed only a portion of the costs incurred or to be incurred on the contract. Government funded research and development contracts are generally multi-year, cost-reimbursement and/or cost-share type contracts. The Company is generally reimbursed for reasonable and allocable costs up to the reimbursement limits set by the contract. Total revenues of $1,645,291 and $3,724,069 were recognized for the three and nine months ended March 31, 2012, respectively, and were comprised of four significant customers (93% of total revenues).Total revenues of $205,971 and $440,652 were recognized for both the three and nine months ended March 31, 2011, and were comprised of two significant customers (97% of total revenues). The Company had one significant customer with an outstanding accounts receivable balance of $226,702 (40% of accounts receivable) and $171,622 (100% of accounts receivable) at March 31, 2012 and June 30, 2011, respectively. Engineering and Development Revenues On April 8, 2011, the Company entered into a Collaboration Agreement (the “Collaboration Agreement”) with Honam Petrochemical Corporation (“Honam”), a division of LOTTE Petrochemical, pursuant to which the Company agreed with Honam to collaborate on the further technical development of the Company’s third generation Zinc Bromide flow battery module (the “Version 3 Battery Module”).Pursuant to the Collaboration Agreement, Honam was required to pay the Company a total of $3,000,000 as follows:(1) $1,000,000 within 10 days following the execution of the Collaboration Agreement (subsequently received on April 9, 2011); (2) $500,000 by June 30, 2011 (subsequently received on June 30, 2011); (3) $1,200,000 by October 10, 2011 (subsequently received on October 10, 2011) and (4) $300,000 within 10 days after a single Version 3 Battery Module test stationis set up at Honam’s research and development center (subsequently received on March 30, 2012).The Company has recognized $2,800,000 as revenue as of March 31, 2012 based on performance milestones achieved and deferred the balance of $200,000 of the $1,000,000 upfront payment which is being recognized as certain activities are performed by the Company over the estimated 15 month performance period.The unamortized balance of deferred revenue will be recognized over the estimated remaining performance period (3 months).Pursuant to the Collaboration Agreement, the parties are required to negotiate a license agreement under which upon the completion of the collaboration project and the receipt by the Company of all payments due under the Collaboration Agreement, the Company shall grant to Honam: (1) a fully paid-up, exclusive and royalty-free license to sell and manufacture the Version 3 Battery Module in Korea and (2) non-exclusive rights to sell the Version 3 Battery Module in Japan, Thailand, Taiwan, Malaysia, Vietnam and Singapore.In connection with such non-exclusive rights, Honam will be required to pay a royalty to the Company. 8 On December 13, 2011, the Company entered into a joint development and license agreement with a global technology company to jointly develop flow batteries. The objective of the joint development agreement is to develop low cost, high energy density grid scale flow battery stacks and systems that could lead to a significant cost reduction for grid level storage.Under the terms of the joint development agreement, the Company received $175,000 in December 2011, and will receive payments of $75,000 every three months starting April 2012 through January 2013 and $100,000 every three months starting in April 2013 through January 2014.The global technology company also purchased $700,000 of the Company’s common stock in December 2011.The Company recognizes revenue under this agreement upon achievement of certain performance milestones.The Company recognized $200,000 of revenue in the three months ended March 31, 2012. Milestone payments under collaborative arrangements are triggered by the results of the Company’s engineering and development efforts. Milestones related to the Company’s development-based activities may include initiation of various phases of engineering and development activities, successful completion of a phase of development, or delivery of specified equipment or products. Due to the uncertainty involved in meeting these development-based milestones, the development-based milestones are considered to be substantial (i.e. not just achieved through passage of time) at the inception of the collaboration agreement. In addition, the amounts of the payments assigned thereto are considered to be commensurate with the enhancement of the value of the delivered intellectual property as a result of our performance. The Company’s involvement is necessary to the achievement of development-based milestones. The Company accounts for development-based milestones as revenue upon achievement of the substantive milestone events. In addition, upon the achievement of development-based milestone events, the Company has no future performance obligations related to any milestone payments. Included in engineering and development revenues were $700,000 and $2,300,000 respectively, for the three and nine months ended March 31, 2012 related to the collaborative agreements.Engineering and development costs related to the collaboration agreements totaled $517,414 and $998,521 for the three and nine months ended March 31, 2012.The financial statements for the three and nine months ended March 31, 2011 included engineering and development revenues of $0 and $184,939 and $0 costs related to the collaboration agreements. On June 29, 2007, ZBB Technologies Ltd. (“ZBB Technologies”), an Australian subsidiary of the Company, and the Commonwealth of Australia (the “Commonwealth”) represented by and acting through the Department of Environment and Water Resources (the “Department”), entered into an agreement for project funding under the Advanced Electricity Storage Technologies (“AEST”) program (the “AEST agreement”) whereby the Department agreed to provide funding to ZBB Technologies for the development of an energy storage system to be used to demonstrate the storage and supply of renewable energy generated from photovoltaic solar panels and wind turbines already operational at the Commonwealth Scientific and Industrial Research Organization’s (“CSIRO”) Newcastle Energy Centre in New South Wales, Australia. The AEST agreement provided for a three year term under which the Commonwealth provided $2.6 million in project funding over several periods, totaling $1.35 million in year one, $1.01 million in year two and $0.24 million in year three, as certain development progress “milestones” were met by ZBB Technologies to the satisfaction of the Commonwealth. The Company owns any assets, including battery storage systems, acquired with the funding from the contract.The Company granted the government of Australia a free, non-exclusive license to intellectual property created in the project for their own internal use. The Company fulfilled its obligations under the AEST agreement and received a final payment of $184,939 in December 2010 which was recognized as engineering and development revenues during the nine months ended March 31, 2011. As of March 31, 2012 and June 30, 2011, the Company had no unbilled amounts from engineering and development contracts in process. The Company had received $258,593 and $971,949 in customer payments for engineering and development contracts, representing deposits in advance of performance of the contracted work, as of March 31, 2012 and June 30, 2011, respectively. Advanced Engineering and Development Expenses The Company expenses advanced engineering and development costs as incurred. These costs consist primarily of labor, overhead, and materials to build prototype units, materials for testing, development of manufacturing processes and include consulting fees and other costs. 9 To the extent these costs are separately identifiable, incurred and funded by advanced engineering and development type agreements with outside parties; they are shown separately on the consolidated statements of operations as a “cost of engineering and development revenues.” Stock-Based Compensation The Company measures all “Share-Based Payments", including grants of stock options, restricted shares and restricted stock units, to be recognized in its consolidated statement of operations based on their fair values on the grant date, consistent with FASB ASC Topic 718, “Stock Compensation,” guidelines. Accordingly, the Company measures share-based compensation cost for all share-based awards at the fair value on the grant date and recognition of share-based compensation over the service period for awards that are expected to vest. The fair value of stock options is determined based on the number of shares granted and the price of the shares at grant, and calculated based on the Black-Scholes valuation model. The Company compensates its outside directors primarily with restricted stock units (“RSUs”) rather than cash.The RSUs were classified as liability awards as of June 30, 2010 because the RSUs were to be paid in cash upon vesting. On November 10, 2010, the June 30, 2010 RSUs were converted to stock based RSUs and were credited to additional paid-in capital. The grant date fair value of the restricted stock unit awards was determined using the closing stock price of the Company’s common stock on the day prior to the date of the grant, with the compensation expense amortized over the vesting period of restricted stock unit awards, net of estimated forfeitures. The Company only recognizes expense to its statements of operations for those options or shares that are expected ultimately to vest, using two attribution methods to record expense, the straight-line method for grants with only service-based vesting or the graded-vesting method, which considers each performance period, for all other awards. See Note 10. Income Taxes The Company records deferred income taxes in accordance with FASB ASC Topic 740, “Accounting for Income Taxes.” This ASC Topic requires recognition of deferred income tax assets and liabilities for temporary differences between the tax basis of assets and liabilities and the amounts at which they are carried in the financial statements, based upon the enacted tax rates in effect for the year in which the differences are expected to reverse. The Company establishes a valuation allowance when necessary to reduce deferred income tax assets to the amount expected to be realized.There were no net deferred income tax assets recorded as of March 31, 2012 and June 30, 2011. The Company applies a more-likely-than-not recognition threshold for all tax uncertainties as required under FASB ASC Topic 740, which only allows the recognition of those tax benefits that have a greater than fifty percent likelihood of being sustained upon examination by the taxing authorities. The Company’s U.S. Federal income tax returns for the years ended June 30, 2008 through June 30, 2011 and the Company’s Wisconsin and Australian income tax returns for the years ended June 30, 2007 through June 30, 2011 are subject to examination by taxing authorities. Foreign Currency The Company uses the United States dollar as its functional and reporting currency, while the Australian dollar and Hong Kong dollar are the functional currencies of its foreign subsidiaries. Assets and liabilities of the Company’s foreign subsidiaries are translated into United States dollars at exchange rates that are in effect at the balance sheet date while equity accounts are translated at historical exchange rates. Income and expense items are translated at average exchange rates which were applicable during the reporting period. Translation adjustments are accumulated in Accumulated Other Comprehensive Loss as a separate component of Equity in the consolidated balance sheets. Loss per Share The Company follows the FASB ASC Topic 260, “Earnings per Share,” provisions which require the reporting of both basic and diluted earnings (loss) per share.Basic earnings (loss) per share is computed by dividing net income (loss) available to common stockholders by the weighted average number of common shares outstanding for the period.Diluted earnings (net loss) per share reflect the potential dilution that could occur if securities or other contracts to issue common stock were exercised or converted into common stock. In accordance with the FASB ASC Topic 260, any anti-dilutive effects on net income (loss) per share are excluded.For the nine months ended March 31, 2012 and March 31, 2011 there were 8,364,074 and 6,596,219 of underlying options, restricted stock units and warrants that are excluded, respectively. 10 Concentrations of Credit Risk and Fair Value Financial instruments that potentially subject the Company to concentrations of credit risk consist principally of cash and accounts receivable. The Company maintains significant cash deposits primarily with three financial institutions, which at times may exceed insured limits. The Company has not previously experienced any losses on such deposits. Additionally, the Company performs periodic evaluations of the relative credit rating of these institutions as part of its investment strategy. Concentrations of credit risk with respect to accounts receivable are limited due to accelerated payment terms in current customer contracts and creditworthiness of the current customer base. The carrying amounts of cash and cash equivalents, accounts receivable, other current assets, accounts payable and accrued expenses approximate fair value due to the short-term nature of these instruments. The carrying value of bank loans and notes payable approximate fair value based on their terms which reflect market conditions existing as of March 31, 2012 and June 30, 2011. Comprehensive income (loss) The Company reports its comprehensive income (loss) in accordance with the FASB ASCTopic 220 “Comprehensive Income”, which requires presentation of the components of comprehensive earnings. Comprehensive income (loss) consists of net income (loss) for the period plus or minus any net currency translation adjustments applicable for the three and nine months ended March 31, 2012 and March 31, 2011 is presented as follows: Three months ended March 31, Nine months ended March 31, Net loss $ ) $ ) $ ) $ ) Net translation adjustment ) Comprehensive loss $ ) $ ) $ ) $ ) Use of Estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions. These estimates and assumptions affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amount of revenues and expenses during the reporting period. It is reasonably possible that the estimates we have made may change in the near future. Significant estimates underlying the accompanying consolidated financial statements include those related to: ● the timing of revenue recognition; ● the allowance for doubtful accounts; ● provisions for excess and obsolete inventory; ● the lives and recoverability of property, plant and equipment and other long-lived assets, including goodwill and other intangible assets; ● contract costs and reserves; ● warranty obligations; ● income tax valuation allowances; ● stock-based compensation; and ● fair values of assets acquired and liabilities assumed in a business combination. Reclassifications Certain amounts previously reported have been reclassified to conform to the current presentation. Recent Accounting Pronouncements In September2011, the FASB issued an update to (“ASU”) ASC Topic 350, “Intangibles — Goodwill and Other.”This ASU amends the guidance in ASC Topic 350-20 on testing for goodwill impairment. The revised guidance allows entities testing for goodwill impairment to have the option of performing a qualitative assessment before calculating the fair value of the reporting unit. The ASU does not change how goodwill is calculated or assigned to reporting units, nor does it revise the requirement to test annually for impairment. The ASU is limited to goodwill and does not amend the annual requirement for testing other indefinite-lived intangible assets for impairment. The ASU is effective for annual and interim goodwill impairment tests performed for fiscal years beginning after December15, 2011. We will adopt this ASU for our 2012 goodwill impairment testing. We do not expect this ASU to have a material impact, if any, on our consolidated financial statements. 11 In June2011, the FASBissued new accounting guidance related to the presentation of comprehensive income (loss) that eliminates the current option to report other comprehensive income (loss) and its components in the statement of changes in equity. Under this guidance, an entity can elect to present items of net income (loss) and other comprehensive income (loss) in one continuous statement or two consecutive statements. This guidance is effective for us beginning July 1, 2012. We do not believe the adoption of this guidance will have a material effect on our consolidated financial statements and related disclosures. In May2011, the FASB issued updated accounting guidance related to fair value measurements and disclosures that result in common fair value measurements and disclosures between U.S. GAAP and International Financial Reporting Standards. This guidance includes amendments that clarify the application of existing fair value measurements and disclosures, in addition to other amendments that change principles or requirements for fair value measurements or disclosures. The adoption of this guidance did not have a material effect on our consolidated financial statements and related disclosures. NOTE 2 – BUSINESS ACQUISITION On January 21, 2011 (“Closing Date”), the Company entered into an Asset Purchase Agreement under which the Company acquired substantially all of the net assets of Tier Electronics LLC (“Seller”) used in connection with the Seller’s business of developing, manufacturing, marketing and selling power electronics products for and to original equipment manufacturers in various industries.The purchase price was comprised of (1) a $1.35 million promissory note issued by the Company, (2) 800,000 shares of the Company’s common stock, and (3) payment of approximately $245,000 of the Seller’s obligations.The promissory note is in the principal amount of $1,350,000 and bears interest at eight percent.The principal balance of the note is payable in three equal installments of $450,000 on the first, second and third anniversaries of the Closing Date.Accrued interest is payable monthly.If the federal capital gains tax rate exceeds 15% and or the State of Wisconsin capital gains tax rate exceeds 5.425% at any time prior to the payment in full of the unpaid principal balance and accrued interest on the promissory note, then the principal amount of the promissory note (retroactive to January 21, 2011) shall be increased by an amount equal to the product of (a) the aggregate amount of federal and state capital gain realized by the Seller or Seller’s sole member, as applicable, in connection with the acquisition, multiplied by (b) the difference between (i) the combined federal and State of Wisconsin capital gains tax rate as of the date of calculation, minus (ii) the combined federal and State of Wisconsin capital gains tax rate of 20.425% as of January 21, 2011.Any adjustment to the principal amount of the promissory note shall be effected by increasing the amount of the last payment due under the promissory note without affecting the next regularly scheduled payment(s) under the promissory note.The following table reconciles the purchase price to the cash consideration paid: Total purchase price $ Less debt and equity issued to Seller: Note payable ) Common stock ) Total debt and equity issued to Seller ) Total cash paid Less cash acquired ) Acquisition of business, net of cash acquired $ The primary reason for the acquisition was to add a base of business so that the Company now offers a full range of energy storage, utilization, and management solutions that range from wind and solar converters to power quality, micro-grid systems, and hybrid electric drives for vehicles. The Company accounted for the acquisition using the purchase method under U.S. GAAP.The purchase method requires that assets acquired and liabilities assumed in a business combination be recognized at fair value.The Company finalized the purchase price allocation during the three month period ended December 31, 2011.A summary of the allocation of the assets acquired and the liabilities assumed in connection with the acquisition based on their estimated fair values is as follows: 12 Cash and cash equivalents $ Accounts receivable Inventories Property and equipment Other intangible assets Accounts payable ) Accrued expenses ) Deferred revenue ) Net assets acquired $ Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The fair value of the assets and liabilities has been determined by management, with the assistance of an independent valuation firm, and are based on significant inputs that are generally not observable in the market (level 3 measurements).Key assumptions that were used by management are as follows: Financial Assets and Liabilities Accounts receivable, accounts payable and accrued expenses, were valued at stated value, which approximates fair value. Inventories were valued at fair value based on estimated net realizable value less costs to complete and sales costs.Deferred revenues were valued at fair value based on the amounts that will be applied as customer credits to future shipments. Property and Equipment Property and equipment were valued based on the estimated market value of similar equipment. Other Intangible Assets The Company acquired certain identifiable intangible assets as part of the transaction which included:$310,888 in a non-compete agreement, $288,087 in a license agreement, and $1,599,122 in a trade secrets agreement.The fair values of these intangibles were estimated based upon an income approach methodology. Critical inputs into the valuation model for these intangibles include estimations of expected revenue and attrition rates, expected operating margins and capital requirements.The other intangible assets were assigned an estimated useful life of three years. Acquisition Related Expenses Included in the consolidated statement of operations for the period from January 21, 2011 (date of acquisition) to June 30, 2011 were transaction expenses aggregating approximately $150,000 for advisory and legal costs incurred in connection with the business acquisition. Tier Electronics LLC operates as a wholly-owned subsidiary of the Company.Tier Electronics LLC leases its facility from the former owner of the Seller under a lease agreement expiring December 31, 2014.The first year rental was $84,000 per annum and the amount is subject to a CPI adjustment at renewal.The Company is required to pay real estate taxes and other occupancy costs related to the facility. In connection with this acquisition the Company awarded inducement options to purchase a total of 750,000 shares of the Company’s common stock at an exercise price of $1.15 to certain members of management of Tier Electronics, LLC.The options vest as follows: (1) 420,000 will vest in three equal annual installments beginning on December 31, 2011 based on achievement of certain revenue targets and (2) 330,000 vest in three equal annual installments beginning on January 21, 2012.As of March 31, 2012, 140,000 of the 420,000 shares had vested and 110,000 of the 330,000 shares had vested on January 21, 2012. Unaudited Pro Forma Information The following unaudited pro forma financial information summarizes the results of operations for the period indicated as if the acquisition had been completed as of July 1, 2010. These pro forma amounts do not purport to be indicative of the results that would have actually been obtained if the acquisition occurred as of July 1, 2010 or that may be obtained in the future. 13 Unaudited Unaudited Three months ended March 31, Nine Months Ended March 31, Revenues $ Loss from Operations ) Net loss $ ) $ ) $ ) ) Net Loss per share- Basic and diluted $ ) $ ) $ ) $ ) Weighted average shares-basic and diluted: Basic Diluted Pro forma information primarily reflects adjustments relating to interest on the promissory note and the amortization of the intangible assets acquired in the acquisition. NOTE 3 – CHINA JOINT VENTURE On August 30, 2011, the Company entered into agreements providing for establishment of a joint venture to develop, produce, sell, distribute and service advanced storage batteries and power electronics in China (the “Joint Venture”).Joint venture partners include PowerSav, Inc. (“PowerSav”), AnHui Xinlong Electrical Co. and Wuhu Huarui Power Transmission & Transformation Engineering Co.The Joint Venture was established upon receipt of certain governmental approvals from China which were received in November 2011. The Joint Venture operates through a jointly-owned Chinese company located in Wuhu City, Anhui Province named Anhui Meineng Store Energy Co., Ltd. (“AHMN”).AHMN intends to initially assemble and ultimately manufacture the Company’s products for sale in the power management industry on an exclusive basis in mainland China and on a non-exclusive basis in Hong Kong and Taiwan. In connection with the Joint Venture, on August 30, 2011 the Company and certain of its subsidiaries entered into the following agreements: ● Joint Venture Agreement of Anhui Meineng Store Energy Co., Ltd. (the “China JV Agreement”) by and between ZBB PowerSav Holdings Limited, a Hong Kong limited liability company (“Holdco”), and Anhui Xinrui Investment Co., Ltd, a Chinese limited liability company; and ●Limited Liability Company Agreement of ZBB PowerSav Holdings Limited by and between ZBB Cayman Corporation and PowerSav, Inc. (the “Holdco Agreement”). In connection with the Joint Venture, upon establishment of AHMN, the Company and certain of its subsidiaries entered into the following agreements: ● Management Services Agreement by and between AHMN and Holdco (the “Management Services Agreement”); ● License Agreement by and between Holdco and AHMN (the “License Agreement”); and ● Research and Development Agreement by and between the Company and AHMN (the “Research and Development Agreement”). Pursuant to the China JV Agreement, it is anticipated that AHMN is to be capitalized with approximately $13.6 million of equity capital.The Company’s only capital contributions to the Joint Venture will be a contribution of technology to AHMN via the License Agreement and $200,000 in cash.The Company’s indirect interest in AHMN equals approximately 33%. The Company’s investment in AHMN will be made through Holdco, a holding company formed with PowerSav.Pursuant to the Holdco Agreement, the Company agreed to contribute to Holdco technology via a license agreement with an agreed upon value of approximately $4.4 million and $200,000 in cash in exchange for a 60% equity interest and PowerSav agreed to contribute to Holdco $3.3 million in cash in exchange for a 40% equity interest.The initial capital contributions (consisting of the Company’s technology contribution and one half of required cash contributions) were made in December 2011. For financial reporting purposes, Holdco’s assets and liabilities are consolidated with those of the Company and PowerSav’s 40% interest in Holdco is included in the Company’s consolidated financial statements as a noncontrolling interest.For the three and nine months ended March 31, 2012, AHMN had a net loss from continuing operations and a net loss of $434,182and $606,131, respectively. 14 The Company has the right to appoint a majority of the members of the Board of Directors of Hong Kong Holdco and Hong Kong Holdco has the right to appoint a majority of the members of the Board of Directors of AHMN. Pursuant to the Management Services Agreement Holdco will provide certain management services to the AHMN in exchange for a management services fee equal to five percent of AHMN’s net sales for the first five years and three percent of AHMN’s net sales for the subsequent three years. Pursuant to the License Agreement, Holdco granted to AHMN (1) an exclusive royalty-free license to manufacture and distribute the Company’s ZBB EnerStore™, Zinc Bromide flow battery, version three (V3) battery (50KW) and ZBB EnerSection™, POWR PECC (up to 250KW) (the “Products”) in mainland China in the power supply management industry and (2) a non-exclusive royalty-free license to manufacture and distribute the Products in Hong Kong and Taiwan in the power supply management industry. Pursuant to the Research and Development Agreement, AHMN may request the Company to provide research and development services upon commercially reasonable terms and conditions.AHMN would pay the Company’s fully-loaded costs and expense incurred in providing such services. The Company had product sales of $471,750 to AHMN during the three and nine months ended March 31, 2012. The operating results for AHMN are as follows: Unaudited Unaudited Three months ended March 31, 2012 Nine months ended March 31, 2012 Revenues $
